 1   ROB BONTA, State Bar No. 202668
     Attorney General of California
 2   TYLER V. HEATH, State Bar No. 271478
     Supervising Deputy Attorney General
 3   DERREK J. LEE, State Bar No. 297497
     Deputy Attorney General
 4    1300 I Street, Suite 125
      P.O. Box 944255
 5    Sacramento, CA 94244-2550
      Telephone: (916) 210-7364
 6    Fax: (916) 324-5205
      E-mail: Derrek.Lee@doj.ca.gov
 7   Attorneys for Defendants
     Suson, Magsayo, Gurm, and Balaji
 8

 9   Chijioke O. Ikonte, Esq., SBN 206203
     Law Offices of Akudinobi & Ikonte
10   3435 Wilshire Blvd., Suite 1520
     Los Angeles, CA 90010
11   (213)-387-0869
     (213) 387-0969 (fax)
12   Attorneys for Plaintiff Arthur Carr

13                           IN THE UNITED STATES DISTRICT COURT

14                         FOR THE EASTERN DISTRICT OF CALIFORNIA

15                                     SACRAMENTO DIVISION

16

17
     ARTHUR CARR,                                         2:19-cv-00688 TLN EFB
18
                                            Plaintiff, STIPULATION AND PROPOSED
19                                                     ORDER FOR 30-DAY EXTENSION OF
                    v.                                 TIME FOR DEFENDANTS TO FILE
20                                                     RESPONSIVE PLEADING TO FIRST
                                                       AMENDED COMPLAINT
21   A. BALAJI, et al.,
                                                          Judge:        The Honorable Edmund F.
22                                      Defendants.                     Brennan
                                                          Trial Date:   TBA
23                                                        Action Filed: April 23, 2019

24

25         The parties have been unable to meet and confer in advance of Defendants’ June 1, 2021

26   responsive-pleading date. Good cause appearing, the parties stipulate to a 30-day extension of

27   time from June 1, for Defendants to file a responsive pleading.

28
                                                      1
                                             Stipulation for 30-Day Extension of Time (2:19-cv-00688 TLN EFB)
 1   Dated: June 1, 2021                Respectfully submitted,

 2                                      ROB BONTA
                                        Attorney General of California
 3                                      TYLER V. HEATH
                                        Supervising Deputy Attorney General
 4
                                        /s/ Derrek J. Lee
 5
                                        DERREK J. LEE
 6                                      Deputy Attorney General
                                        Attorneys for Defendants
 7                                      Suson, Magsayo, Gurm, and Balaji

 8                                      /s/ Chijioke Ikonte

 9                                      Chijioke Ikonte, Esq.
                                        Law Offices of Akudinobi & Ikonte
10                                      Attorneys for Plaintiff Arthur Carr

11

12
     SA2021301717
13   35132479.docx

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                    2
                           Stipulation for 30-Day Extension of Time (2:19-cv-00688 TLN EFB)
 1                                  [PROPOSED]
                                     --------------- ORDER

 2   IT IS SO ORDERED.

 3

 4          June 1, 2021
     Dated: _____________________                           ________________________
                                                            The Honorable Troy L. Nunley
 5                                                          United States District Judge

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                               3
                                      Stipulation for 30-Day Extension of Time (2:19-cv-00688 TLN EFB)
